Citation Nr: 0314416	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-17 357	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  The propriety of a noncompensable initial rating for a 
right shoulder disability.

3.  The propriety of a noncompensable initial rating for a 
left 5th finger disability.

4.  The propriety of an initial rating of 10 percent for 
right knee patellar tendonitis and degenerative arthritis of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1967 and 
from May 1968 to April 1994.

This matter comes before the Board of veterans' Appeals 
(Board) on appeal from a July 1999 rating action by the RO 
that, among other things, denied service connection for 
chronic obstructive pulmonary disease and granted service 
connection for right knee patellar tendonitis and 
degenerative joint disease, and arthritis of the lumbar 
spine, which was assigned a 10 percent rating from October 
23, 1997.  

Service connection was also granted for infraspinatus 
tendonitis of the right shoulder and residuals of a fracture 
of the left fifth finger, each of which was assigned a 
noncompensable rating from October 23, 1997.  

In May 2001 this case was remanded to the RO.  The case is 
again before the Board for appellate consideration.  The 
issues of entitlement to service connection for chronic 
obstructive pulmonary disease and an increased rating for a 
lumbar spine disability will be discussed in the remand 
section of this decision.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
a noncompensable degree of right shoulder limitation of 
motion with crepitus. 

2.  The veteran has degenerative joint disease in the right 
knee with a noncompensable degree of limitation of motion; 
instability of the right knee has not been demonstrated.  

3.  The veteran has tenderness of the A1 pulley mechanism in 
the palm of the left hand just below the fifth 
metacarpophangeal joint and a reproducible catching and 
triggering from flexion to extension consistent with a 
trigger finger without limitation of motion in the left fifth 
finger.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating, but no 
more, for a right shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71(a), 
Diagnostic Code 5024(2002).  

2.  The criteria for a 10 percent initial rating, but no 
more, for a right knee disability have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5260-5261 
(2002).

3.  The criteria for a compensable initial rating for fifth 
left finger disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71(a), Diagnostic Code 5227 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The VCAA eliminated the 
well-grounded requirement and modified VA's duties to notify 
and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In letters dated in August 2001 and October 2002, the RO 
informed the veteran of the provisions of the VCAA and the 
relevance of this legislation to his current claims.  These 
letters advised him of the evidence needed to substantiate 
his current claims, and of who was responsible for obtaining 
what evidence.  Moreover, the veteran had been informed of 
the pertinent law and regulations governing the claims for 
increased ratings for his right shoulder, left little finger 
and right knee in a statement of the case dated in June 2000, 
as well as in a supplemental statement of the case dated in 
October 2002.  Also, in March 2003 the Board sent the veteran 
a letter info mining him of a change in the rating criteria 
for evaluating the veteran's left fifth finger and at that 
time the veteran was also provided a copy of the new criteria 
for rating finger disabilities.  These communications also 
served to advise him of the evidence needed to substantiate 
the claims.

In addition, VA has undertaken to obtain all relevant 
evidence.  There are no relevant outstanding records.  
Pursuant to the Board's August 2001 remand, the veteran was 
afforded a VA orthopedic examination that also provided 
evidence relevant to the issue that are the subject of this 
appellate decision.  

The veteran's representative has contended that the 
orthopedic examination was inadequate because it was 
conducted by a physician's assistant.  The representative has 
cited no authority for the proposition that a physician's 
assistant is not qualified to conduct an orthopedic 
examination.  Indeed, the findings reported by the 
physician's assistant are consistent with those reported by a 
physician who conducted a VA examination in April 1999.  The 
courts appear to have treated physician's assistants as 
competent medical professionals.  See Shockley v. West, 11 
Vet. App. 208 (1998); see also Golding v. U.S, 48 Fed. Cl. 
697 (Court of Claims 2001).  Therefore, the Board does not 
find that the examination was deficient.

The Board will therefore proceed to consider the veteran's 
claims for increased ratings for the veteran's right knee, 
left fifth finger, and right shoulder disabilities on the 
basis of the evidence currently of record.  

                                                           I.   
Factual Basis 

Clinical records from a military medical facility reflect 
treatment in July and August 1995 for pain and swelling in 
the right knee after golfing.  An x-ray of the right knee 
revealed mild degenerative joint disease most prominent at 
the patellofemoral joint.  

On VA general medical examination conducted in April 1999, 
the veteran gave a history of an episode of pain and swelling 
in the right knee which lasted for several days until he 
sought treatment from a physician, at which point the 
swelling had largely subsided.  He claimed that doctors had 
found degenerative arthritis.  He said that he would still 
experience knee pain if he walked for long distance and such 
pain was localized in the anterior knee at the region of the 
patella tendon.  The veteran also gave a history of a 
fracture of the fifth left finger and he reported that the 
finger had a tendency to stick in a position of flexion that 
could be relived if he wiggled or popped the finger to bring 
it to full extension.  

On evaluation of the knees, it was noted that the right knee 
flexed to 135 degrees and extended to 0 degrees.  There was 
no fluid in the right knee joint and the patella was normal.  
There was a point of very clear tenderness in the patella 
tendon just anterior to and inferior to the patella.  The 
collateral ligaments were stable and there was no tenderness 
within the knee joint.  It was reported that there was normal 
range of flexion and extension of the fifth left finger, but 
the finger would snap out of extension with resistance.  
There was normal opposition of the thumb to the fifth finger 
without weakness.  

The right shoulder flexed to 170 degrees and abduction was to 
170 degrees.  There was some discomfort in the right anterior 
shoulder, but internal and external rotation was entirely 
normal.  There was local tenderness in the right shoulder at 
the insertion of the infraspinatus tendon into the anterior 
humerus.  Palpation revealed a very well localized exquisite 
tenderness.  There was no tenderness in the posterior right 
shoulder and the muscles of the supraspinatus and Teres minor 
muscles were all normal and nontender.  

The diagnoses included tendonitis of the infraspinatus tendon 
in the right shoulder with no other abnormalities and a 
normal rotator cuff: tendonitis of the patella tendon of the 
right knee; and trauma to the left fifth finger with normal 
range of motion, but sticking of the finger in flexion with 
snapping out in extension due to stenosing tenosynovitis of 
the flexor tendon.  

On VA orthopedic examination conducted in November 2001, 
evaluation of the right shoulder revealed no obvious atrophy, 
swelling, discoloration, or increased warmth.  There was 
crepitation and tenderness to palpation of the subacromial 
space of the right shoulder.  He had painful range of motion 
with maximum active range of motion of 170 degrees of forward 
flexion /abduction and 85 degrees external /internal 
rotation.  

The veteran had 5/5 strength with abduction, and on internal 
and external rotation against resistance. An X-ray of the 
right shoulder was performed and was interpreted as normal.  
The diagnosis was apparent chronic impingement bursitis of 
the right shoulder.  

Examination of the right knee revealed that the veteran could 
walk on his heels and tiptoes without apparent weakness.  
There was no focal neurological deficit of either lower 
extremity.  The veteran could squat and stand erect again 
with pain in the knees and crepitation.  There were palpable 
osteophytes of the joint line.  There was extension to 3 
degrees and flexion to 160 degrees.  There was no significant 
laxity with valgus and varus stressing at 0 and 30 degrees of 
flexion.  Palpable crepitation was reported, as was minimal 
tenderness on palpation of the medial joint line.  There is 
no appreciable swelling, effusion, discoloration or 
increasing warmth in the right knee.  A Lachmann's test was 
negative and there was no evidence of anterior posterior 
instability in the right knee.   The diagnosis was 
patellofemoral syndrome of the right knee with symptoms that 
were suspicious for osteoarthritis.  

Evaluation of the left fifth finger revealed no obvious 
deformity.  There was full extension of the proximal 
interphalangeal joint, distal interphalangeal joint and the 
metacarpophalangeal joint at 0 degrees.  He had full flexion 
in of each of these joints as well as greater than 90 degrees 
of flexion and symmetrical with the other digits of the 
hands.  There was tenderness of the A1 pulley mechanism in 
the palm of the left hand just below the fifth 
metacarpophalangeal joint and a reproducible catching and 
triggering from flexion to extension consistent with a 
trigger finger.  The diagnoses were trigger finger involving 
the fifth digit of the left hand with status post closed 
treatment for proximal phalanx fracture of the pinkie finger 
or fifth digit of the left hand, resolved.

The examining physician commented that the veteran's right 
shoulder and left fifth finger disabilities were the same as 
when last examined in 1999.  The doctor commented that the 
veteran's right knee flexion was better than it was when 
examined in 1999, but the right knee extension was slightly 
worse.  

                                                    II.  
Legal Analysis  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In regard to the veteran's claim for an increased initial 
rating for a right shoulder disability the veteran is 
currently in receipt of a noncompensable rating for this 
disorder under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5024.  Thad code provides that tenosynovitis 
is rated on the basis of limitation of motion, as 
degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.

A 20 percent rating is assigned if there is limitation of 
motion in the minor arm to a point midway between the side 
and shoulder level.  A 30 percent rating is assignable for 
the veteran's left shoulder disability if the evidence shows 
that there is limitation of motion of the left shoulder to a 
point 25 degrees from the side.  A rating of 40 percent may 
be assigned for the veteran's left shoulder disability, only 
if there is unfavorable ankylosis in the scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side under Diagnostic Code 5200.  

38 C.F.R.§ 4.59 (2002) provides that it is the intent of the 
rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and as 
entitled to the minimum compensable rating for the joint.  

On the veteran's most recent VA orthopedic examination in 
November 2001, he was noted to have painful range of motion 
with maximum active range of motion of 170 degrees of forward 
flexion /abduction and 85 degrees external /internal 
rotation. Crepitation and tenderness to palpation of the 
subacromial space of the right shoulder was reported and 
there was pain on range of motion.  On an earlier examination 
conducted in April 1999, the right shoulder flexed to 170 
degrees and abduction was to 170 degrees.  There was some 
discomfort in the right anterior shoulder, but internal and 
external rotation was entirely normal.  

Both of these examinations reveal that the veteran has some 
slight limitation of shoulder limitation, but even with 
consideration of the pain noted on movement of the right 
shoulder, such limitation is not sufficient to restrict 
shoulder movement to the level of the shoulder as to warrant 
the assignment of a 20 percent rating under Diagnostic Code 
5200.  However, since painful movement of the right shoulder 
joint is clinically evident, this disability does warrant a 
10 percent rating under the provisions of Diagnostic Code 
5024, and 38 C.F.R.§ 4.59.  

The 10 percent rating assigned by the Board by virtue of this 
decision represents the most disabling the veteran's right 
shoulder has been since the effective date of service 
connection, October 23, 1997.  Accordingly, staged ratings 
for the right shoulder disability are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In regard to the veteran's claim for a compensable initial 
rating for his fifth left finger disability it is initially 
noted that the VA schedule for rating finger disabilities was 
revised effective July 22, 2002.  The Court has held that, 
where the law and regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals processed has been completed, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). However, the changes in the criteria 
for evaluating finger disabilities in July 2002 do not 
provide a basis for a compensable evaluation for the 
veteran's finger disability in the absence of amputation.  

Under Diagnostic Code 5227 in effect prior to July 22, 2002, 
favorable or unfavorable ankylosis of the fifth finger is 
assigned a noncompensable (0 percent) rating while under 
Diagnostic Code 5156, a 10 percent evaluation will be 
assigned for amputation of the fifth finger of a hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Extremely unfavorable ankylosis of a 
finger is deemed to exist if all the joints of the finger are 
ankylosed in extension or in extreme flexion.  

Under Diagnostic Code 5230 in effect as of July 22, 2002 
limitation of motion in that finger is also assigned a 
noncompensable rating.  Since that is the case, and since the 
veteran's left fifth finger is not ankylosed, it is apparent 
that a compensable rating for the veteran's left fifth finger 
disability would not be warranted under either the new or old 
criteria for evaluating this disorder.  

Since the evidence does not demonstrate a compensable degree 
of disability in the fifth left finger at any time since the 
date of service in October 1997, staged ratings for the left 
fifth finger disability are not warranted.  See Fenderson v. 
West.

In regard to the issue of an increased compensable rating for 
the veteran's right knee disability, the Board notes that 
this disability may be rated under the provisions of 
Diagnostic Code 5003 which assigns a rating based on 
limitation of motion of the affected joint.  When, however, 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code a 10 percent rating is 
for application for each such major joint affected.  
38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2002).  

Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Codes  5260-5261 
(2002).  

Opinions by the VA General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) have 
held that separate disability evaluations may be assigned for 
service-connected knee disability under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Codes 5257 and 5003 when a 
veteran is found to have both arthritis and instability of 
the knees.  However, while arthritis in the right knee was 
clinically noted on a 1995 x-ray, there is no clinical 
evidence of record indicating that the veteran has any 
instability in his right knee.  On VA examinations conducted 
in 1999 and 2001, the veteran's right knee was found to be 
stable.  Since that is the case, a separate disability rating 
based on instability in the knee is not for application in 
this case.

On recent examination in 2001 the veteran was found have a 
very slight and noncompensable limitation of extension in his 
right knee.  On an examination conducted in 1999, the veteran 
was found to have a very slight and noncompensable limitation 
of flexion in the right knee.  The doctor who conducted the 
most recent examination commented that the veteran's right 
knee flexion was better than it was when examined in 1999, 
but the right knee extension was slightly worse.   Under the 
criteria of Diagnostic Code 5003 a 10 percent evaluation is 
warranted for this degree of disability in the right knee.  
Since the record does not show limitation of right knee 
motion to 30 degrees or limitation of knee extension to 15 
degrees, a 20 percent evaluation for the veteran's right knee 
disability is not warranted under Diagnostic Codes 5260-5261.  

The evidence does not show that the knee disability has been 
more than 10 percent disabling at any time since the 
effective date of service connection.  Accordingly, staged 
ratings for the right knee disorder are not warranted.  
Fenderson v. West.

ORDER

Entitlement to a 10 percent initial rating for a right 
shoulder disability is granted effective October 23, 1997.

Entitlement to a 10 percent initial rating for a right knee 
disability is granted effective October 23, 1997.

Entitlement to a compensable initial rating for a left fifth 
finger disability is denied.  


REMAND

A review of the record shows that the veteran's contends that 
service connection is warranted for chronic obstructive 
because it is due to cigarette smoking that had its onset 
during his period of service.    It does not appear that the 
RO has given significant consideration to this aspect of the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease.  

Further, the Board notes that, although recently enacted 
legislation prohibits service connection for a disability 
first manifesting after service on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2000), this statute applies only to claims filed 
after June 9, 1998; the veteran's claim was filed in 1997.  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the veteran's claim was received in 1997, in 
readjudicating this issue, the RO must consider the law as it 
existed prior to June 9, 1998.
 
In regard to the veteran's claim for an increased rating for 
the veteran's low back disorder, the Board notes that the RO 
has currently assigned the veteran a 10 percent evaluation 
for a combined right knee and lumbar spine disability.  In 
the above decision the Board has assigned a 10 percent 
disability rating for the veteran's right knee disability.  
In the Board's opinion, the veteran should also be assigned a 
separate rating for his service connected lumbar spine 
disability.  

Also, the Board notes that a VA orthopedic examiner has 
recently diagnosed the veteran as having degenerative disc 
disease, as well as arthritis in the lumbar spine.  It is 
also noted that the VA schedule for rating intervertebral 
disc disease was revised effective September 23, 2002.  The 
Court has held that, where the law and regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals processed has been 
completed, the version most favorable to the veteran will 
apply. Karnas v. Derwinski, supra.  The Board believes that 
the veteran should be afforded a further VA orthopedic 
examination of his lumbar spine that contains sufficient 
clinical information as to support an evaluation of the 
veteran's lumbar spine disability under both the old and new 
rating criteria for intervertebral disc syndrome.  

In view of the foregoing this case is REMANDED to the RO for 
the following action:

1.  The RO should arrange for the veteran's 
claims folder to be reviewed by Charles A. 
Rogers, M.D., the examiner who conducted 
the veteran's VA examination at the Biloxi, 
Mississippi VA Medical Center in November 
2001.  The examiner should offer an opinion 
as to whether it is at least as likely as 
not that the veteran has, or previously 
had, nicotine dependence that was incurred 
in service.  If the answer is in the 
affirmative, the examiner should offer an 
opinion regarding whether it is at least as 
likely as not that the veteran's chronic 
obstructive pulmonary disease is 
proximately due to the nicotine dependence.  

In addition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's chronic 
obstructive pulmonary disease is directly 
related to smoking during his periods of 
active duty, as opposed to smoking after 
service.  The examiner should set forth the 
rationale underlying any opinions.

If the examiner is unavailable, another 
physician may review the claims folder and 
furnish the necessary opinions.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity of his back 
disability.  Send the claims folder to the 
examiner for review.  The examiner should 
state in the examination report that the 
claims folder was reviewed.  

The examiner should report the veteran's 
range of lumbar spine motion with the 
normal ranges of motion for the lumbar 
spine.  The examiner should determine 
whether the back disability is manifested 
by weakened movement, excess fatigability, 
or incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

In addition, the examiner should report the 
existence of any symptoms of intervertebral 
disc disease and express an opinion as to 
whether such disability is mild, moderate, 
severe, or pronounced.  

The examiner should also report whether the 
intervertebral disc disease has required 
periods of bed rest since 1999, and, if so, 
the frequency and duration of such periods 
should be estimated.

Finally, the examiner should report whether 
the intervertebral disc disease causes any 
neurologic disability.  The examiner should 
note any paralysis, partial paralysis, 
neuralgia or neuritis, and express an 
opinion as to the severity of such symptoms 
in terms of being slight, moderate, 
moderately severe, or severe.

3.  The RO should then adjudicate the 
issues of entitlement to service connection 
for chronic obstructive pulmonary disease 
and the proper initial rating for the 
lumbar spine disability.  If the benefits 
sought remain denied the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The case should then be returned to this Board for 
further appellate consideration, if otherwise 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



